Citation Nr: 1820568	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-24 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss disability.

2.  Entitlement to service connection for squamous cell carcinoma of the left neck, claimed as neck cancer with residuals from chemotherapy and radiation therapy.

3.  Entitlement to service connection for squamous cell carcinoma of the head, claimed as head cancer with residuals from chemotherapy and radiation therapy.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for scars, claimed as surgical port and peg.  


REPRESENTATION

Appellant (Veteran) represented by:	Massachusetts Department of 
		Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for bilateral hearing loss disability and denied the remaining service connection claims.  In September 2012, the Veteran appealed the decision to the Board.  The Veteran then testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing conducted at the RO in May 2014.  A transcript of the hearing has been included in the record.   

In September 2015, the Board remanded the issues on appeal for additional development and medical inquiry.  The case is again before the Board for appellate review.  The Board finds that there has been substantial compliance with its remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The record consists entirely of electronic claims files and has been reviewed.  Pertinent evidence has not been included in the record since the most recent Supplemental Statement of the Case (SSOC) dated in March 2016.  

The issue of service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral hearing loss disability has caused level II hearing acuity in the right ear and level I hearing acuity in the left ear.

2.  The evidence is in a state of relative equipoise regarding whether squamous cell carcinoma of the head and neck is related to service.  

3.  Scar tissue on the abdomen, chest, and neck is due to service-connected squamous cell carcinoma of the head and neck.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.86, Diagnostic Code 6100 (2017).

2.  Squamous cell carcinoma of the head and neck is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  Scar tissue on the abdomen, chest, and neck is due to service-connected squamous cell carcinoma of the head and neck.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to evaluate the claims decided below.       

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in May 2014.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issues decided herein and ensured clarification regarding the evidence that would support the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  The Claim for a Higher Initial Rating

On May 10, 2011, the Veteran filed an original service connection claim for bilateral hearing loss disability.  In the December 2011 rating decision on appeal, the AOJ granted the claim, and assigned a 0 percent disability rating.  The Veteran appealed the assigned disability rating.  In the decision below, the Board will consider whether a higher rating has been warranted at any time from the May 10, 2011 service connection claim.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In this matter, the relevant evidence consists of VA treatment records and VA audiology examination reports dated in August 2011 and November 2015.  In these reports, the examiners detailed the Veteran's medical history, note the Veteran's complaints, and detail his audiological findings.  Further, each examiner indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in the reports are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  This evidence indicates noncompensable hearing loss during the appeal period.  

The August 2011 VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
10
50
65
65
48
LEFT
15
35
55
70
44

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 90 percent in the right ear and 92 percent in the left ear.  

Applying the results to the Table VI chart results in level II hearing in the right ear, and level I hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

The November 2015 VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
15
45
60
65
46
LEFT
25
35
65
75
50

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent in the right ear and 96 percent in the left ear.  

Applying the results to the Table VI chart results in level II hearing in the right ear, and level I hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

Considering the examination results noted above, an initial schedular rating in excess of 0 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire appeal period.  See Lendenmann, supra.  

The Board considered remanding the claim for more recent audiological testing.  However, neither lay nor medical evidence indicates a worsening of the disorder since the November 2015 VA audiology examination.  Rather, the VA treatment records dated since November 2015 are negative for hearing loss complaints.  
38 C.F.R. § 4.85.    

Regarding functional impact, the August 2011 examiner reported the Veteran's complaint that "[h]e has to pay very close attention when someone is speaking and frequently has to ask for repetition."  The November 2015 report stated the "Veteran reported that since his last visit he is now unable to hear the birds and his spouse has voiced concerns about his frequent need for repetition."  See Martinak, supra.  Thus, the evidence indicates that service-connected hearing loss affects the Veteran in certain settings.  However, no evidence of record indicates that his noncompensable hearing loss reduces his earnings capacity.  See Vazques-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board has considered the application of other various provisions, including 
38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Thun v. Shinseki, 573 1366 (Fed. Cir. 2009).  In this matter, a referral for extraschedular consideration is not warranted because the issue is not reasonably raised by the record.  The Veteran has not asserted entitlement to an extraschedular rating, and the evidence does not indicate anything extraordinary about his hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in different contexts, to include in an everyday work environment and in work settings in the presence of environmental noise, as these are precisely the effects that VA's audiometric test are designed to measure).  

As the preponderance of the evidence is against the claim for a higher initial rating, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

III.  Service Connection Claims

The Veteran claims that he incurred squamous cell carcinoma of the head and neck as the result of his service in the Republic of Vietnam.  He also asserts that cancer treatment caused scar tissue that should be service connected.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including certain cancers) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, several diseases listed under 38 C.F.R. § 3.309(e) shall be service connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.  Among the diseases listed are several types of cancer to include cancers of the larynx and trachea.  See 38 C.F.R. § 3.309(e).

"[P]resumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure."  VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243, 246 (1997) (presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); cert den., 522 U.S. 1151 (1998) (presumptive service connection refers to the primary cancer site and not a metastatic site).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Head and Neck Cancer

The evidence in this matter consists of STRs, VA and private treatment records, private medical reports, and a November 2015 VA examination report.  This evidence is in a state of relative equipoise regarding whether presumptive service connection should be awarded under 38 C.F.R. § 3.307 and § 3.309(e) for squamous cell carcinoma of the head and neck.  Service connection will be granted for the following reasons.  

First, the record documents that the Veteran served in the Republic of Vietnam between August 1970 and January 1971.  This is noted in service personnel records and on his discharge certificate, DD Form 214.  Second, he was presumably exposed to herbicides there (parenthetically, the STRs document multiple complaints related to throat pain, "badly inflamed" swollen tonsils, and a tonsil abscess).  Third, the evidence is in a state of relative equipoise regarding whether the Veteran's head and neck cancer included cancer of the trachea or larynx (which are listed under 38 C.F.R. § 3.309(e)).     

The Veteran was diagnosed with squamous cell carcinoma in the head and neck in August 2010.  Certain evidence indicates that this cancer did not involve the trachea or larynx.  The November 2015 VA examiner characterized the Veteran's cancer not as trachea or larynx cancer, but as squamous cell carcinoma of the left neck, thereby indicating that the cancer was not centrally located near the trachea or larynx.  The examiner further stated that the cancer was likely not related to service.  The Board also notes that the January 1971 discharge report of medical examination is negative for trachea or larynx disability to include cancer, and that post-service evidence of record dated prior to August 2010 is negative for trachea or larynx cancer.  

Other evidence raises reasonable doubt regarding the type of cancer the Veteran has had.  Private medical evidence detailing the Veteran's treatment for cancer since 2010 clearly states that the origin of the head and neck cancer is not known.  His squamous cell carcinoma is metastasized cancer from an undetermined primary site.  In a May 2011 letter, a treating oncologist provided the following diagnosis - "metastatic, poorly differentiated, non-keratinizing squamous cell carcinoma of unknown primary.  A primary site has not been identified, but he has undergone chemotherapy and radiation therapy for same."  The evidence indicates that the Veteran's tonsils were cancerous and that he underwent a tonsillectomy, but that the procedure proved unsuccessful in identifying the primary site.  

Based on the foregoing, a presumptive service connection finding under 38 C.F.R. §§ 3.307, 3.309(e) would be unwarranted for the cancer addressed by the November 2015 VA examiner - the squamous cell carcinoma addressed by the examiner is metastasized cancer tissue and therefore ineligible for presumptive service connection based on herbicide exposure.  See Ramey and Darby, both supra.  The actual question before the Board is not whether the metastasized cancer tissue treated since 2010 is presumptively service connected, but rather whether the primary cancer site is, as likely as not, a type of cancer listed under 38 C.F.R. § 3.309(e) (e.g., cancer of the trachea or the larynx).   

The only evidence of record addressing this narrow question is provided by private treating oncologists.  In a June 2011 letter, one oncologist indicated a review of the diseases listed under 38 C.F.R. § 3.309(e) and stated that the Veteran's "diagnosis, head and neck cancer, is on the list of diseases associated with exposure to herbicide agents."  This specialist elaborated on his statement, indicating in a June 2012 letter that, although the primary site could not be determined, it was "presumed head and neck primary."  The examiner further indicated that, complicating the identity of the primary site, is the fact that chemoradiation therapy begun in September 2010 eliminated the cancer - both the metastasized cancer in the left neck and tonsils, and the unknown primary cancer site.  In an August 2012 letter, another treating oncologist further corroborated the Veteran's claim by indicating that the Veteran's head and neck cancer relates to Agent Orange exposure because that "chemical agent has been correlated to the development of the type of tumor that [the Veteran] has developed."  These physicians' opinions are of probative value.  As oncologists, they are knowledgeable about cancer in general.  As treating oncologists, they are familiar with the Veteran's medical history and cancer in particular.  See Bloom supra.  

Inasmuch as the primary site of the Veteran's cancer is not known, the Board cannot find conclusively that the primary cancer involved either the trachea or the larynx.  Nevertheless, a treating oncologist indicated that the primary site was presumably in the head and neck, and was among the types of cancer listed under 38 C.F.R. § 3.309(e).  Based on the foregoing, the Board cannot find that the preponderance of the evidence is against the claim for service connection.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(e) is therefore warranted for squamous cell carcinoma of the head and neck.  

	Scar tissue

The Veteran claims entitlement to service connection for scar tissue related to cancer treatment.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence clearly indicates in this matter that the Veteran developed scar tissue as the result of service-connected cancer treatment.  In the November 2015 VA examination report addressing scar tissue, provided pursuant to the Board's September 2015 remand, the examiner noted "surgical scars related to squamous cell carcinoma" in the left upper chest, left upper abdominal quadrant, and the left lateral neck.  Based on the Board's decision here, these scars should now be service connected on a secondary basis under 38 C.F.R. § 3.310.  

As the preponderance of the evidence is not against the claim of service connection for scar tissue, a grant of the benefits sought is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.  

Service connection for squamous cell carcinoma of the head and neck, is granted.  

Service connection for scar tissue on the left upper chest, left upper abdominal quadrant, and the left lateral neck is granted.  


REMAND

A remand is warranted for medical inquiry into the claim of service connection for hypothyroidism.  The Veteran has asserted that this disorder relates to service-connected head and neck cancer.  See 38 C.F.R. § 3.310.  The evidence of record also raises the issue of whether hypothyroidism is directly related to service (e.g., to herbicide exposure in Vietnam).  See 38 C.F.R. § 3.303.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in March 2016.  All records/responses received must be associated with the claims file.  See 38 C.F.R. § 3.159.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any thyroid disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a).  Has the Veteran had a thyroid disorder at any time since filing his service connection claim in June 2011?

(b).  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that thyroid disability is related to a disease, event, or injury during service? 

In answering this question, discuss any effect herbicides exposure in Vietnam would have on the Veteran's thyroid.  Although hypothyroidism is not a listed disease under 38 C.F.R. § 3.309(e), and therefore may not be presumed related to herbicide exposure, he may nevertheless be awarded service connection for the disorder if it is determined that the disorder is directly related to herbicides exposure.  

(c).  If the answer to (b) is negative, is it at least as likely as not that thyroid disability is due to or caused by service-connected cancer of the head and neck, to include the treatment the Veteran underwent for the cancer? 

(d).  If the responses to (b) and (c) are negative, is it at least as likely as not that thyroid disability has been aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected cancer of the head and neck?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

All opinions must be fully explained and supported by a rationale.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the March 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


